DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 01 March 2021.  Claim 1 is pending and examined. Claim 1 is currently amended. Claims 2-5 are cancelled.
Response to Amendment
The Amendment filed 01 March 2021 has been entered. Claim 1 remains pending in the application. Regarding the Final Office Action mailed on 30 November, 2020, applicant’s amendment to the claim does not avoid the “second broadband signal module” and “calculating unit” recited in claim 1 being interpreted under 35 U.S.C. 112(f) and the rejections under 35 U.S.C. 112(b) are maintained (see below). 
Response to Arguments
Applicant’s arguments filed 01 March 2021 with regard to the claim interpretation under 35 USC 112(f) have been fully considered but are not persuasive.

The amended claim 1 recites “…wherein the terminal includes, in a component that is sized to be portable and capable of being held by a person: a second broadband signal module disposed on the component and communicating with…” The recited “module” as a generic place holder, has the function of “communicating with the first broadband signal module to receive from the first broadband signal module a broadband signal and measuring a distance…” while there is no recitation of a structure to implement the “communicating to receive” and “measuring” functions. The amended claim recites “a second broadband signal module disposed on the component” but being “disposed on the component” does not connote sufficient structure to a person of ordinary skill in the art to avoid the “second broadband signal module” being interpreted under 35 U.S.C. 112(f). The amended claim 1 recites “… a calculating unit disposed on the component”. Similarly as above, reciting “disposed on the component” does not provide sufficient structure for the “calculating unit”. Therefore, the interpretations of “second broadband signal module” and “calculating unit” of claim 1 under 35 USC 112(f) are maintained. 
Applicant’s arguments filed 01 March 2021 with regard to the claim rejections under 35 USC 112(b) related to 35 USC 112(f) have been fully considered but are not persuasive. 
Applicant argues that “…Fig. 1 includes features and structures sufficient that one skilled in the art would recognize the structure, material , or acts perform the claimed function”, the examiner respectfully disagrees. It is not clear from Fig. 1 what the structure, material or act for the “second broadband signal module” or “calculating unit” is. The written description, including claims 1 remains rejected under 35 USC 112(b).
Applicant’s arguments, see Arguments/Remarks, filed 03/01/2021, with regard to the rejections of claim 1 under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that “none of the cited references, whether taken individually or combined, disclose each and every element claimed in claim 1. Applicant's disclosure, for example, includes, unlike the cited art, an apparatus for determining a precise location of a user-portable terminal in a woodlands setting, in which among many trees a plurality of UAV's, each capable of receiving GPS signals, communicate with the terminal, wherein the user-portable terminal adapted to wirelessly communicate with a broadband signal having a frequency of 3 to 6 GHz and a bandwidth of 500 to 1,000 MHz”, the examiner respectfully disagrees.
Hockley teaches an apparatus for determining a precise location of a user-portable terminal, in which, each mobile device capable of receiving GPS signals, communicate with the terminal (See at least Hockley, col 22, line 65- col 23, line 1, the fourth mobile device determines its position by communicating with three other mobile devices). Strelow teaches an unmanned aerial vehicle (UAV) that is equipped with GPS receiver flying over obstacles and in communication with other vehicle (See at least Strelow, Claim 1, flying one UAV above urban environment and the UAV has GPS for positioning, and the UAV can communicate with other vehicle to aid the positioning of the other vehicle; col 1, lines 27-36, GPS receiver suffering from multipath errors caused by nearby objects such as buildings. To a person with ordinary skills in the art, it is obvious that the multipath error is also caused by dense trees or woodland, which affects GPS signal receiving; also see col 3, lines 4-6). It would have been obvious for one of 
Applicant further amended claim 1 by reciting “a component that is sized to be portable and capable of being held by a person”, “a second broadband signal module disposed on the component” and “a calculating unit disposed on the component”, which are disclosed in Hockley. Hockley teaches a component that is sized to be portable and capable of being held by a person (col 22, line 65- col 23), a second broadband signal module disposed on the component (col 7, lines 44-46) and a calculating unit disposed on the component (col 23, lines 5-16). Therefore the prior art teaches the claims and the 35 U.S.C. 103 rejections are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
 Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
"A second broadband signal module" in claim 1.
“A calculating unit” in claim 1.
No structure associated with “second broadband signal module” or “calculating unit” is explicitly disclosed in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…wherein the terminal includes, in a component that is sized to be portable and capable of being held by a person” which is not explicitly, implicitly or inherently disclosed in the specification. The closest paragraph in the specification is para 0023 which has “The terminal 200, which is a component provided at a predetermined location and determining its location by communication with the first broadband signal module 110…” i.e. the component is the terminal. The amended claim language seems to indicate “a component” is a part of “the terminal”. Therefore the amended claim recite NEW MATTER and is rejected under 35 U.S.C. 112(a). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “…wherein the terminal includes, in a component that is sized to be portable and capable of being held by a person” which is indefinite. It is not clear what is a “sized to be portable and capable of being held by a person” since the limitation is referring to an object that is variable, i.e. for different person, an item “sized to be portable and capable of being held” is different. The claim fails to clearly specify a size or weight of the “component”. Therefore the claim is indefinite and is rejected under 35 U.S.C. 112(b). The claim is interpreted as “…wherein the terminal is a mobile device” by the examiner for the purpose of examination.

Claim limitations “a second broadband signal module” and “a calculating unit” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hockley (US7084809, hereinafter Hockley) in view of Strelow (US8315794, hereinafter Strelow), and further in view of Aiello (“Ultra-Wideband Wireless Systems”, hereinafter Aiello).
Regarding claim 1, Hockley teaches an apparatus for determining a precise location in woodlands (Hockley, col 5, lines 1-3), comprising: 
Hockley, col 22, line 65- col 23, line 1 teaches the fourth mobile device determines its position by communicating with three other mobile devices; col 7, lines 44-46 teaches mobile device RF transceiver; ).  
wherein the terminal includes, in a component that is sized to be portable and capable of being held by a person (Hockley, col 22, line 65- col 23, line 1 teaches the fourth mobile device determines its position by communicating with three other mobile devices, i.e. a component sized to be portable): 
a second broadband signal module disposed on the component and communicating with the first broadband signal module to receive a broadband signal including information about a location of each of the unmanned aerial vehicles, and measuring a distance between each of the unmanned aerial vehicles and the terminal using a time delayed for the broadband signal to be transmitted from the first broadband signal module to the terminal (Hockley, col 7, lines 44-46 teaches the terminal which is a mobile device having RF transceiver; col 23, lines 1-5 teaches the first, second, third mobile devices transmits position and ranging signal to the fourth mobile device; col 23, lines 5-13 teaches the terminal determines distance between the terminal and the other mobile devices; col 10, lines 25-28 teaches determining distance between mobile devices using a ranging signal; col 26, lines 6-15 teaches synchronizing a time base and using the ranging signal to determine the distance); and 
a calculating unit disposed on the component (Hockley, col 23, lines 5-16 teaches the fourth mobile device determining ranges between the fourth mobile device and determining position using the three ranges to known locations, i.e. a calculating unit disposed on the component),
Hockley, col 23, lines 5-16 teaches the fourth mobile device determining ranges between the fourth mobile device and determining position using the three ranges to known locations; also see col 9, lines 35-41), and 
the calculating unit determines the location of the terminal through trilateration using the received information about the location of each of all the unmanned aerial vehicles and the measured distance between each of all the unmanned aerial vehicles and the terminal (Hockley, col 23, lines 5-16 teaches the fourth mobile device determining ranges between the fourth mobile device and determining position using the three ranges to known locations; also see col 9, lines 35-41, also see col 9, lines 17-27: baseband processor determining position of the mobile device using received information; and col 22, line 64-col 23, line 16; col 14, lines 1-17 teaches using trilateration to position a mobile device; col 23, lines 5-9 teaches received information about the location of each of the other mobile devices).
Hockley further teaches a plurality of devices communicating with each other and receiving GPS signal from artificial satellites to detect a location thereof (Hockley, col 22, lines 10-18 teaches a plurality of devices and each has a global positioning system receiver receiving signal from artificial satellites).
Hockley does not explicitly teach the plurality of devices flying in the air of the woodlands.
However, in the same field of endeavor, Strelow teaches an unmanned aerial vehicle (UAV) that is equipped with GPS receiver flying over obstacles and in communication with Strelow, Claim 1 teaches flying one UAV above urban environment and the UAV has GPS for positioning, and the UAV can communicate with other vehicle to aid the positioning of the other vehicle; col 1, lines 27-36 teaches GPS receiver suffering from multipath errors caused by nearby objects such as buildings. To a person with ordinary skills in the art, it is obvious that the multipath error is also caused by dense trees or woodland, which affects GPS signal receiving; also see col 3, lines 4-6). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Hockley to include a plurality of devices flying over obstacles as disclosed by Strelow to determine the location of a terminal based on position information of objects having known locations (Hockley, col 4, lines 1-15).
Hockley modified by Strelow does not explicitly teach a frequency of wireless communication of the broadband signal used by the first broadband signal module and the second broadband signal module is 3 to 6GHz and a bandwidth of the broadband signal is 500MHz to 1,000MHz.
However, in the same field of endeavor, Aiello teaches FCC allocation of UWB spectrum which is 3.1-10.6 GHz and the signal bandwidth is more than 500 MHz (Aiello, page 38, paragraphs 1-2 in the “Definition of UWB: Available spectrum for unlicensed use” section). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Hockley to use part of the FCC defined UWB spectrum (e.g., any frequency between 3.1 to 6 GHz) with a reasonably wide bandwidth (e.g., 500 MHz-1000 MHz) for wireless communication between devices, as disclosed by Aiello. One of ordinary skills in the art would have been motivated to make this Aiello, page 37, 3rd full paragraph of the left column).
Examiner's Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith, US20130045759: determining the location of a terminal using trilateration.
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGYE LIANG/Examiner, Art Unit 3667         
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667